Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to a continuation application filed on 05/03/2021 in which claims 1-20 are pending and ready for examination.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 05/03/2021.

Drawings

The Examiner contends that the drawings submitted on 05/03/2021 are acceptable for examination proceedings.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 8-10, 12, 13, and 15 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 10,997,706. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,997,706, either singularly or in combination, contain each and every element and/or render each and every element of claims 8-10, 12, 13, and 15 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rotsch (US 2002/0017621) in view of Budach (US 2014/0165236) and further in view of Vainer (US 2014/0146297).

As to claim 1, Rotsch teaches a method of inspecting a reticle, comprising:

obtaining a first image of a backside surface of the reticle at a first height by applying a first light beam from a first light source and a second light beam from a second light source on the backside surface of the reticle, the first height of the backside surface of the reticle being relative to a reference surface height of the backside surface of the reticle (see FIGs. 3-5; [0050] – scanning height profile of a photomask; [0052] – recording surface profile of a sample; [0052]-[0056] – movement of the scanning device in the z direction; [0057]-[0059] describes light sources);

obtaining a second image of the backside surface of the reticle at a second height by applying the first light beam from the first light source and the second light beam from the second light source on the backside surface of the reticle, the second height of the backside surface of the reticle being relative to the reference surface height of the backside surface of the reticle and being different from the first height (see FIGs. 3-5; [0050] – scanning height profile of a photomask; [0052] – recording surface profile of a sample; [0052]-[0056] – movement of the scanning device in the z direction; [0057]-[0059] describes light sources).

Rotsch does not teach the second light beam having a different wavelength from the first light beam; and determining whether a particle exists on the backside surface of the reticle based on the first image and the second image.



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rotsch’s system with Budach’s system to show determining whether a particle exists on the backside surface of the reticle based on the first image and the second image in order to provide a method and an apparatus for analyzing a defect and for determining a repairing form of the defect which at least partially avoids the drawbacks of the prior art (Budach; [0011]).

The combination of Rotsch and Budach does not teach the second light beam having a different wavelength from the first light beam.

However, Vainer teaches the second light beam having a different wavelength from the first light beam ([0075], [0080], [0085], [0087], [0090], and [0104]-[0105]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rotsch’s system and Budach’s system with Vainer’s system in order to provide an object inspection system that can operate at high speed and that can detect particles of small size. A technique is also provided that can detect particles that are present on the patterned side of a patterning device, such as a reticle, used in an EUV lithographic apparatus (Vainer; [0012]).

As to claim 11, the combination of Rotsch and Budach does not teach wherein the second light beam has a different wavelength from the first light beam.

However, Vainer teaches wherein the second light beam has a different wavelength from the first light beam ([0075], [0080], [0085], [0087], [0090], and [0104]-[0105]).



As to claim 2, Rotsch further teaches wherein a distance between the first height and the second height is smaller than a thickness of the reticle (see FIGs. 3-5; [0050] – scanning height profile of a photomask; [0052] – recording surface profile of a sample; [0052]-[0056] – movement of the scanning device in the z direction; [0057]-[0059] describes light sources).

As to claim 3, the combination of Rotsch, Budach, and Vainer teaches combining the first and second images to obtain a surface profile image of the reticle (Rostch; [0052]; Budach; [0026], [0116]-[0121], and [0171]).

As to claim 4, the combination of Rotsch, Budach, and Vainer teaches wherein the surface profile image is a two dimensional image (Budach; [0098], [0112], [0120]-[0121], and [0165]-[0166]).

As to claim 6, the combination of Rotsch, Budach, and Vainer teaches wherein at least one of the first light beam or the second light beam has a wavelength in a visible region (Vainer; [0075], [0080], [0085], [0087], [0090], and [0104]-[0105]).

As to claim 7, the combination of Rotsch, Budach, and Vainer teaches wherein at least one of the first light beam or the second light beam has a wavelengths in an infrared region or an ultraviolet region (Vainer; [0075], [0080], [0085], [0087], [0090], and [0104]-[0105]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rotsch in view of Budach and Vainer and further in view of Seitz (US 2018/0095358).

As to claim 5, the combination of Rotsch, Budach, and Vainer does not teach wherein the surface profile image is a three dimensional image.

However, Seitz teaches wherein the surface profile image is a three dimensional image ([0022]-[0023] and [0049]-[0051]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rotsch’s system, Budach’s system, and Vainer’s system with Seitz’s system in order to provide a method and a mask inspection microscope which enable a highly accurate determination of an OPC model. Improvements can be made to the method described above for determining the descriptive parameters of the OPC model for the route from the mask to the wafer structure. For example, the OPC model described above is based merely on measurements of the final wafer structure. Consequently, the cause of changes in the structure can be determined only to a limited extent. It can be difficult to separate errors caused by optical effects from errors based on chemical effects. In this regard, it can happen, for example, that OPC effects that arise for example as a result of the imaging of the mask, i.e. errors which are already present in the aerial image, are corrected by changes in the resist model, or vice versa (Seitz; [0012]-[0013]). If the three-dimensional structure is also known in addition to the material properties of absorber and substrate of a mask model, a very precise simulation of aerial images is made possible. A rigorous simulation can then be carried out on the basis of the mask model. In this patent specification, rigorous simulation also encompasses approximation methods which take account of the three-dimensional structure of the mask model. [0023] Carrying out the simulations as rigorous simulations has the advantage of a significantly higher accuracy in comparison for instance with so-called Kirchhoff simulation (a scalar approximation), in which all effects associated with the three-dimensionality of the mask are neglected and which becomes increasingly erroneous in particular for structures of the order of magnitude of the optical wavelength or in the case of polarization effects (Seitz; [0022]-[0023]). The use of a three-dimensional mask model makes it possible to carry out a highly accurate determination of the simulated aerial images by use of rigorous simulation (Seitz; [0049]).

Claims 8, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rotsch in view of Budach.

As to claim 8, Rotsch teaches a method of inspecting a reticle, comprising:

obtaining multiple images of a backside surface of the reticle at multiple heights different from each other by applying a first light beam from a first light source and a second light beam from a second light source on the backside surface of the reticle, the multiple heights of the backside surface of the reticle being relative to a reference surface height of the backside surface of the reticle (see FIGs. 3-5; [0050] – scanning height profile of a photomask; [0052] – recording surface profile of a sample; [0052]-[0056] – movement of the scanning device in the z direction; [0057]-[0059] describes light sources);

wherein the first light beam scans the backside surface of the reticle in a first direction, and the second light beam scans the backside surface of the reticle in a second direction different from the first direction ([0050] – scanning height profile of a photomask; [0051] – scanning probe can be positioned as desired in the x, y, and z directions; [0052]-[0056] – movement of the scanning device in the z direction; [0053] – displacement of photomask in the x and y directions; [0054] – microscope being mounted such that it can be displaced in the x-y direction).

Rotsch does not teach analyzing the multiple images to determine whether a particle exists on the backside surface of the reticle.

However, Rotsch does teach recording the surface profile of the reticle ([0052]). In addition, Budach teaches wherein the data of various data sources can be combined into a single image to determine the parameters of a defect model for a EUV photomask ([0026], [0116]-[0121], and [0171]).



As to claim 12, the combination of Rotsch and Budach teaches combining the multiple images to obtain a surface profile image of the reticle (Rostch; [0052]; Budach; [0026], [0116]-[0121], and [0171]).

As to claim 13, the combination of Rotsch and Budach teaches wherein the surface profile image is a two dimensional image (Budach; [0098], [0112], [0120]-[0121], and [0165]-[0166]).

As to claim 15, Rotsch further teaches wherein the multiple images are obtained by an imaging device located above the backside surface of the reticle (see FIGs. 3-5; [0050] – scanning height profile of a photomask; [0052] – recording surface profile of a sample; [0052]-[0056] – movement of the scanning device in the z direction; [0057]-[0059] describes light sources).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rotsch in view of Budach and further in view of Perlitz (US 2013/0308125).

As to claim 9, the combination of Rotsch and Budach does not teach wherein the first direction is perpendicular to the second direction.

However, Perlitz teaches wherein the first direction is perpendicular to the second direction ([0097]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rotsch’s system and Budach’s system with Perlitz’s system in order to provide a fast 

As to claim 10, the combination of Rotsch, Budach, and Perlitz teaches wherein the first light beam comprises a planar curtain of light extending in the first direction, and the second light beam comprises a planar curtain of light extending in the second direction different from the first direction (Rotsch; [0050] – scanning height profile of a photomask; [0051] – scanning probe can be positioned as desired in the x, y, and z directions; [0052]-[0056] – movement of the scanning device in the z direction; [0053] – displacement of photomask in the x and y directions; [0054] – microscope being mounted such that it can be displaced in the x-y direction; Perlitz; [0088], [0096]-[0097], and [0104]-[0106]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rotsch in view of Budach and further in view of Seitz.

As to claim 14, the combination of Rotsch and Budach does not teach wherein the surface profile image is a three dimensional image.

However, Seitz teaches wherein the surface profile image is a three dimensional image ([0022]-[0023] and [0049]-[0051]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rotsch’s system and Budach’s system with Seitz’s system in order to provide a method and a mask inspection microscope which enable a highly accurate determination of an OPC model. Improvements can be made to the method described above for determining the descriptive parameters of the OPC model for the route from the mask to the wafer structure. For example, the OPC model described above is based merely on measurements of the final wafer structure. Consequently, the cause of changes in the structure can be determined only to a limited extent. It can be difficult to separate errors caused by optical effects from errors based on chemical effects. In this regard, it can happen, for .

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rotsch in view of Vainer.

As to claim 16, Rotsch teaches a reticle inspection system, comprising:

a reticle stage configured such that a reticle to be scanned is placed on the reticle stage; a first light source and a second light source, which are configured to scan light on a backside surface of the reticle; a light detector to detect radiation reflected and/or scattered from the backside surface of the reticle (see FIGs. 3-5; [0050] – scanning height profile of a photomask; [0052] – recording surface profile of a sample; [0052]-[0056] – movement of the scanning device in the z direction; [0057]-[0059] describes light sources);

a controller including one or more processors and configured to control the reticle inspection system to repeat scanning of the backside surface of the reticle a plurality of times at a plurality of 

Rotsch does not teach wherein the first light source and the second light source emit light having different wavelengths from each other.

However, Vainer teaches wherein the first light source and the second light source emit light having different wavelengths from each other ([0075], [0080], [0085], [0087], [0090], and [0104]-[0105]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rotsch’s system with Vainer’s system in order to provide an object inspection system that can operate at high speed and that can detect particles of small size. A technique is also provided that can detect particles that are present on the patterned side of a patterning device, such as a reticle, used in an EUV lithographic apparatus (Vainer; [0012]).

As to claim 20, the combination of Rotsch and Vainer teaches wherein at least one of the first light beam or the second light beam has a wavelengths in an infrared region or an ultraviolet region (Vainer; [0075], [0080], [0085], [0087], [0090], and [0104]-[0105]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rotsch in view of Vainer and further in view of Perlitz.

As to claim 19, the combination of Rotsch and Vainer does not teach wherein at least one of the first light source or the second light source is configured to change an angle of the light with respect to the backside surface of the reticle.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rotsch’s system and Vainer’s system with Perlitz’s system in order to provide a fast and inexpensive method with high measurement accuracy and a device for characterizing a structure on a mask (Perlitz; [0010]).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rotsch in view of Vainer and further in view of Budach.

As to claim 17, the combination of Rotsch and Vainer does not teach wherein the controller is configured to combine the plurality of images to obtain a surface profile image of the reticle.

However, Rotsch does teach recording the surface profile of the reticle ([0052]). In addition, Budach teaches wherein the data of various data sources can be combined into a single image to determine the parameters of a defect model for a EUV photomask ([0026], [0116]-[0121], and [0171]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rotsch’s system and Vainer’s system with Budach’s system to show wherein the controller is configured to combine the plurality of images to obtain a surface profile image of the reticle in order to provide a method and an apparatus for analyzing a defect and for determining a repairing form of the defect which at least partially avoids the drawbacks of the prior art (Budach; [0011]).

As to claim 18, the combination of Rotsch, Vainer, and Budach teaches wherein the controller is configured to analyze the surface profile image to determine whether to accept the reticle, repair the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482